Citation Nr: 0024943	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chronic lumbosacral strain with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



INTRODUCTION

The veteran served on active duty from November 1980 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied entitlement to a 
disability rating in excess of 20 percent for service-
connected chronic lumbosacral strain with degenerative joint 
disease.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  

The veteran has raised a claim of entitlement to a TDIU due 
to her service-connected chronic lumbosacral strain with 
degenerative joint disease.  See Statement in Support of 
Claim, dated April 6, 2000.  A claim of TDIU, on an 
extraschedular basis, is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. 
App. 88 (1996).  Therefore, the issues before the Board have 
been recharacterized as shown above in order to include this 
issue. 


REMAND

Additional development is warranted prior to adjudication of 
the veteran's claims.  On June 11, 1999, the RO wrote to the 
veteran and notified her that the time limit within which she 
could submit additional evidence concerning her appeal to the 
Board was limited to 90 days from the date of the letter, or 
the date the Board promulgates a decision.  See 20.1304(a) 
(1999).  However, this letter was mailed to the veteran at an 
incorrect address.  She had notified the RO of her new 
mailing address in August 1998.  

The RO is required to notify the veteran and the veteran's 
representative of the certification and transfer of an appeal 
to the Board and of the time limits within which to request a 
change in representation, for requesting a personal hearing 
and for submitting additional evidence described at 38 C.F.R. 
§ 20.1304.  See 38 C.F.R. § 19.36 (1999).  As the June 1999 
letter was mailed to an incorrect address, there has been no 
such notification of record to the veteran.  Therefore, she 
has not been advised of the time limits applicable to 
requests outlined above. 

The veteran submitted additional evidence to the RO on April 
7, 2000, which was forwarded to and received at the Board in 
accordance with 38 C.F.R. § 19.37(b) on May 5, 2000.  As she 
has not waived RO consideration of this evidence, a remand to 
the RO for the issuance of a supplemental statement of the 
case is required.  38 C.F.R. §§ 19.31, 20.1304(c) (1999).             

As the case must be remanded for the foregoing reasons, the 
veteran should also be re-examined by VA to identify and 
assess the severity of all residuals of her service-connected 
low back disability.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Moreover, because the severity of the veteran's service-
connected low back disorder is evaluated in part by reference 
to limitation of motion, consideration must be given to the 
criteria discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and VA is required to obtain adequate and competent 
evidence that will permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  See also 38 
C.F.R. § 4.40 and § 4.45 (1999).  Further, any recent medical 
records showing treatment for the service-connected low back 
disorder could be relevant and should be obtained on remand.

As discussed above, the veteran has raised the issue of 
entitlement to a TDIU.  The laws and regulations regarding 
TDIU, see 38 C.F.R. § 4.16, must be considered in this case.  
See VAOPGCPREC 6-96.  The Board is required to address the 
issue of entitlement to TDIU when it is reasonably raised by 
the record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted.  It 
would be prejudicial to the veteran if the Board were to 
address this issue at this point.  Therefore, it is necessary 
to remand this claim so that proper procedural actions can be 
completed.  VAOPGCPREC 6-96.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
  
1.  Request that the veteran provide a 
list of those (VA and private medical 
providers, including, but not limited to, 
Russell D. Peterson, D.O., Abayomi G. 
Oshinowo, M.D., and Marc S. Goldman, M.D.) 
who have treated her for her service-
connected low back disorder since 1997.  
Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file. 

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and her representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Ask the veteran to complete VA Form 
21-8940, application for TDIU, with 
sufficient detail as to all employment, 
regardless of income earned or length of 
time.

3.  Schedule the veteran for appropriate 
VA examination of the lumbar spine.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected chronic lumbosacral 
strain with degenerative joint disease.  

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there are osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (1999).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

Further, the examiner is specifically 
requested to express a medical opinion as 
to the degree of occupational impairment 
attributable to the veteran's service-
connected chronic lumbosacral strain with 
degenerative joint disease, as opposed to 
any nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected low back disability and 
whether any limitation on employment is 
likely to be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The veteran is hereby informed that 
she should assist the RO in the 
development of her claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (1999); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

6.  Readjudicate the veteran's increased 
rating claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.  
Consideration should also be given to 
whether further referral for an 
extraschedular evaluation is warranted 
under the provisions of 38 C.F.R. § 3.321 
(1999).  In adjudicating the claim the RO 
should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

7.  If the decision with respect to the 
increased rating claim remains adverse to 
the veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

8.  Examine the veteran's claim of 
entitlement to a TDIU and undertake such 
additional review or development as is 
warranted.  The RO must consider whether 
referral to the appropriate authority 
pursuant to 38 C.F.R. § 4.16(b) for 
consideration of an extraschedular 
evaluation is warranted, if appropriate.  
Unless the matter is resolved by granting 
the benefit sought, issue a supplemental 
statement of the case to the veteran and 
her representative, and allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration, after notifying the veteran 
and her representative of the certification and transfer of 
the appeal to the Board and of the time limits within which 
to request a change in representation, for requesting a 
personal hearing and for submitting additional evidence 
described at 38 C.F.R. § 20.1304.  The veteran need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


